OAKES, Circuit Judge
(dissenting):
This case, of little or no significance except to the parties, is as Judge Moore implies somewhat Tweedledum and Tweedledee. I believe, however, that it is also another case1 where the courts sitting in admiralty look too much to form and too little to economic substance. I agree with appellants that the real purpose, in the light of which the bill of lading should be interpreted, of all parties in the event of an East Coast strike was to have the cargo of Christmas goods discharged at the best alternate point, within or without the United States, to achieve the commercial aim of the transaction, viz., to enable the Christmas goods after discharge to reach the 1971 New York market. If Boston or Portland had somehow been open, to go to either would not have been a deviation. “Non-U.S. port[s]” in the special clause was then not mandatory, but permissive, and Detroit so far as the Seaway was concerned was “indeed among the best available safe and convenient ports,” as the district court found, thus fulfilling the ordinary requirement of the “liberties” clause. Thus I would hold no deviation.

*0


*45The district court also found that the shipowner “relied on [his agent] Gannet in instructing the Master to proceed to Detroit,” that “Gannet made good faith efforts ... to ascertain conditions in Canada,” and that Gannet “acted reasonably in reporting to its principal.” Gannet did report to the owner that “[i]nsofar as Canadian ports are concerned our agents have advised again that any suitable Canadian port such as St. John, Halifax, Montreal will not accept the vessel a/c union problems.” (The district court viewing the case after the fact agreed with that advice.) The report then went on to say: “Other smaller Canadian ports who don’t have union problems are hopelessly inadequate in warehouse space, transit facilities, etc.” In retrospect it turns out, or so the district court found, that discharge could apparently have been effected at Valleyfield. But the shipowner or its agent did not learn this after “good faith efforts” and “reasonable” reporting.
It strikes me that the rule of The Styria v. Morgan, 186 U.S. 1, 9, 10, 13, 15, 22, 22 S.Ct. 731, 46 L.Ed. 1027 (1902) (discharge in Sicily of American cargo, sulfur, contraband on Spanish enemy’s list, not unreasonable despite Spain’s later temporarily exempting sulfur from list), should prevail: a master’s “conduct is to be judged, not in the light of exact knowledge acquired after the event, but by such information as may have been available for him at the time and place.” Id. at 15, 22 S.Ct. at 737 (quoting from the Circuit Court of Appeals). See also The Wildwood, 133 F.2d 765, 767-68 (9th Cir. 1943) (mid-Pacific abandonment of voyage to Russia in early 1940 not unreasonable). No one knew of the availability or adequacy of Valleyfield. In the light of the knowledge and information available to the owner here, in reasonable reliance on his agent’s good faith efforts, I fail to see how any deviation by discharging at Detroit was unreasonable. Reasonableness means deliberated, considered, rational judgment, not infallibility or prescience.
The result of the decision is to make the carrier or his insurer wholly liable for the cargo loss, despite COGSA, 46 U.S.C. §§ 1304(2)(a), (j), without general average contribution or freight, or alternatively limitation of liability under 46 U.S.C. § 183 et seq. This seems to me harsh where the underlying reason for the old rule of deviation was that the cargo lost its insurance when the vessel deviated, see G. Gilmore & C. Black, The Law of Admiralty 181-82 (2d ed. 1975), and at present cargo policies usually cover, at least until the cargo owner learns of a deviation. Id.
I accordingly would reverse.

. See e. g., Fitzgerald v. Texaco, Inc., 521 F.2d 448 (2d Cir. 1975), cert. denied, 423 U.S. 1052, 96 S.Ct. 781, 46 L.Ed.2d 641 (1976).